Case 18-11055        Doc 36     Filed 05/13/19     Entered 05/13/19 16:03:53          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 11055
         Christopher D Edwards

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/16/2018.

         2) The plan was confirmed on 06/06/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/06/2018.

         5) The case was Dismissed on 02/20/2019.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-11055               Doc 36            Filed 05/13/19    Entered 05/13/19 16:03:53               Desc         Page 2
                                                               of 3



 Receipts:

           Total paid by or on behalf of the debtor                         $2,568.98
           Less amount refunded to debtor                                     $500.00

 NET RECEIPTS:                                                                                                $2,068.98


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                             $743.13
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $105.21
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                               $848.34

 Attorney fees paid and disclosed by debtor:                              $350.00


 Scheduled Creditors:
 Creditor                                                   Claim         Claim          Claim        Principal      Int.
 Name                                             Class   Scheduled      Asserted       Allowed         Paid         Paid
 American InfoSource LP as agent for          Unsecured         139.00        138.83         138.83           0.00       0.00
 Convergent Outsourcing                       Unsecured         875.00           NA             NA            0.00       0.00
 GLHEC & Aff obo USAF                         Unsecured     18,480.00     18,635.21      18,635.21            0.00       0.00
 ILLINOIS DCFS                                Priority       4,681.00            NA             NA            0.00       0.00
 Illinois Dept of Human Services              Unsecured           0.00      1,528.80       1,528.80           0.00       0.00
 Illinois Dept of Revenue 0414                Secured        1,090.00           0.00       1,090.00        171.00        0.00
 Jefferson Capital Systems LLC                Secured       15,378.00     17,189.84      17,189.84         224.20     825.44
 Karol Toliver c/o IL Dept of Healthcare an   Priority            0.00           NA             NA            0.00       0.00
 Navient                                      Unsecured           0.00           NA             NA            0.00       0.00
 Resurgent Capital Services                   Unsecured           0.00        271.37         271.37           0.00       0.00
 USA FUNDS/NAVIENT                            Unsecured     18,480.00            NA             NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-11055        Doc 36      Filed 05/13/19     Entered 05/13/19 16:03:53             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $17,189.84            $224.20           $825.44
       All Other Secured                                  $1,090.00            $171.00             $0.00
 TOTAL SECURED:                                          $18,279.84            $395.20           $825.44

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,574.21               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $848.34
         Disbursements to Creditors                             $1,220.64

 TOTAL DISBURSEMENTS :                                                                       $2,068.98


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
